Citation Nr: 1532869	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  13-06 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hyperthyroidism.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1979 to September 1983 and from June 2007 to January 2008.  The Veteran also had a long period of service in the United States Marine Corps Reserve, wherein he had several periods where he was ordered to active duty via executive order, including from January 1991 to May 1991, January 2003 to January 2004, and November 2005 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The August 2009 rating decision denied the Veteran's claims for entitlement to service connection for hypertension, hyperlipidemia, and sleep apnea.  Subsequent to a request for reconsideration by the Veteran, made in June 2010, the RO readjudicated the claims and confirmed and continued the August 2009 denials in the May 2011 rating decision.  The May 2011 rating decision further denied the Veteran's claim for entitlement to service connection for sleep apnea.

The record reveals that the Veteran requested a Board hearing in Washington, DC in conjunction with his appeal.  However, in June 2014, the Veteran submitted communication to the Board indicating that he did not wish to proceed with the Board hearing.  Unfortunately, when this letter was scanned into the Virtual VA electronic record, the message became illegible.  The Veteran's representative provided an additional memorandum for the record, in July 2015, clarifying that the Veteran withdrew his request for a Central Office hearing.  See 38 C.F.R. § 20.702(e) (2015) (a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing). 

The issues of entitlement to service connection for chronic fatigue, irritable bowel syndrome, undiagnosed illness, and posttraumatic stress disorder, and entitlement to increased evaluations for service-connected sciatic nerve involvement, right and left, lumbar spine strain with disc disease, and tension headaches have been raised by the record in an Application for Disability Compensation and Related Compensation Benefits, VA Form 21-526EZ submitted in June 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for hypertension, a left shoulder disability, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's elevated cholesterol is considered to be a laboratory test result and is not a disability for VA purposes.


CONCLUSION OF LAW

The requirements for service connection for a disability manifested by elevated cholesterol have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, these duties do not apply to the issue of entitlement to service connection for high cholesterol, because it is being denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  Service Connection

The Veteran seeks service connection for high cholesterol, which he claims arose during service and continues to the present.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

III.  Analysis

In this case, the initial element has not been met, as the Veteran has not been shown to have a current disability manifested by high cholesterol.  Indeed, no such disability has been shown to exist before, during, or after the receipt of his service-connection claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain v. Nicholson, 21 Vet. App. 319 (2007) to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).

The Board recognizes that, throughout the pendency of the Veteran's claim, he has been diagnosed with and monitored for high cholesterol.   However, while considered a risk factor for other disorders such as ischemic heart disease, high cholesterol is not a disability for which VA compensation is payable in isolation.  See 38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (defining a "disability," for VA rating purposes, as an impairment in earning capacity resulting from a diagnosed disease or injury, or the residuals thereof).  Rather, to establish entitlement to the benefits sought on appeal, there must be competent evidence of additional impairment, as discernible through VA's Schedule for Rating Disabilities.  See generally 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (distinguishing between laboratory findings, such as hyperlipidemia and elevated triglycerides, and disabilities contemplated by the Rating Schedule). 

While the Veteran's high cholesterol may at some point be contemplated as a manifestation of a service-connected disability, it is at present tantamount to a mere symptom, like pain, which, absent a "diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

In reaching this determination, the Board does not doubt the Veteran's sincere belief that he has a current disability, manifested by high cholesterol.  However, the Veteran lacks the specialized knowledge and training required to translate laboratory findings of high cholesterol into a valid diagnosis.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  It follows that his assertions of a separate disability, manifested by those findings, are insufficient to establish such a diagnosis, without corroborating medical evidence.  No such evidence has been presented and, thus, service-connection is not warranted.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Accordingly, the Board need not further address the Veteran's assertions as to remaining criteria for service connection, as the initial requirement for service connection has not been met.  Absent such a threshold finding, there is no reasonable doubt to resolve in the Veteran's favor with respect to the high cholesterol issue; consequently, the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.3 (2015).


ORDER

Service connection for high cholesterol is denied.


REMAND

Reasons for remand:  To obtain relevant outstanding private treatment records; provide the Veteran with VA examination and medical opinion; request the Veteran's complete service personnel record and verify periods of active duty for training; provide the Veteran with corrective notice; and adjudicate inextricably intertwined issues.

I.  Sleep Apnea

The Veteran asserts that service connection is warranted for his diagnosed sleep apnea.  

A VA examination and medical opinion has not yet been provided with regard to this issue.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The claims file contains a private polysomnogram from July 2010 diagnosing mild obstructive sleep apnea.  The claims file contains a May 2013 lay statement from the Veteran's wife stating that she noticed the Veteran beginning to snore once he returned from active duty in support of Operation Desert Storm (active service from January 1991 to May 1991) and that symptoms of extreme fatigue, loud snoring becoming worse and worse over time, and consistently elevated blood pressure were present during his service in the United States Marine Corps and the Marine Corps Reserve.  This evidence regarding continuous symptoms since a period of active military service and demonstrating the presence of a current disability of sleep apnea is found to meet the low threshold set to trigger VA's duty to provide a medical examination and etiological opinion.  On remand, such an examination should be provided.

II.  Hypertension

The Veteran contends that he was diagnosed with hypertension during a period of active duty.  On his claim form, the Veteran listed his active duty as beginning in September 1979 and ending in March 2009.  The Board notes, however, that the Veteran's service from September 1983 through February 2009 was with the Marine Corps Reserve, and while that service included periods where ordered to active duty, other parts would instead be classified as active duty for training (ACDUTRA), inactive duty for training (INACDUTRA), and regular reserve service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
As defined by statute and regulation, active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24), 106 (West 2014); 38 C.F.R. § 3.6(a), (d) (2015).  ACDUTRA includes full-time duty performed for training purposes by members of the reserve components of the military, naval, or air service.  38 U.S.C.A. §§ 101(22) , 316, 502, 503, 504, 505 (West 2014); 38 C.F.R. § 3.6(c)(3) (2015).  Presumptive periods do not apply to periods of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

On remand, the AOJ must follow all procedures required for verifying any periods of ACDUTRA and INACDUTRA during the Veteran's service with the Marine Corps Reserve which might qualify him for basic eligibility for Veterans benefits based on disability resulting from such periods.  To the extent possible, a summary/chronological listing of the dates of such periods should be associated with the file.  The AOJ should further take steps to ensure that the Veteran's full service personnel record is associated with the claims file.

While the Veteran has been provided notice letters regarding the criteria for entitlement to service connection based on a period of active military service, notice has not been provided regarding the legal criteria for establishing service connection when there is service other than active duty.  On remand, the Veteran should be provided with notice of the criteria for service connection where there is ACDUTRA, INACDUTRA, or other reserve service not classified by the service department as active duty (AD).  

The Veteran was provided with a VA examination in December 2008, at which time he reported that he had been diagnosed with high blood pressure since 1995.  The Veteran's service treatment records (STRs) which have been associated with the file instead demonstrate that this diagnosis was made somewhat later in time.  The earliest notation regarding treatment for high blood pressure is a June 1999 Annual Certificate of Physical Condition, where the Veteran indicated that he had been under treatment during the past 12 months for high blood pressure.  Additionally, a July 2000 notation regarding fitness for duty from a Dr. Z with the RPMC noted that the Veteran had been a patient for a number of years and was recently shown to have elevated blood pressure.  Although Dr. Z indicated that he had been treating the Veteran for a number of years prior to July 2000 the relevant records of such treatment leading up to the July 2000 note are not of record.  As it appears that the Veteran's hypertension was first diagnosed sometime between 1995 and 1999, all during a period of reserve service, treatment records demonstrating the onset of hypertension would be of great use to the Board.  The records from the RPMC facility currently associated with the claims file were provided by the Veteran, and it does not appear that VA has made efforts to obtain these relevant private treatment records, as required by its duty to assist.  See 3.159(c)(1).  On remand, the AOJ should request any outstanding records of Dr. Z's treatment of the Veteran, pending any necessary authorization and release from the Veteran, and associate them with the claims file.

The Veteran was provided with a VA examination evaluating the nature of his hypertension in December 2008.  The examiner diagnosed the Veteran with hypertension with medication, noting a longstanding history of hypertension, but did not provide an opinion regarding the etiology of this disability.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While additional development (described above), is needed in order to gather information including blood pressure values, specifics regarding the initial diagnosis of hypertension, and dates of periods of ACDUTRA during reserve service, current evidence of record includes documentation of elevated blood pressure readings within one year of separation from a period of reserve service when ordered to active duty in support of Operation Desert Shield/Storm.  As this qualifies as active duty, and was for a period in excess of 90 days, the presumptions pertaining to chronic diseases enumerated under 3.309, which include hypertension, are potentially applicable.  On remand, an addendum VA medical opinion should be sought which provides an opinion as to whether elevated blood pressure readings noted in May 1992 represent initial manifestations of hypertension.  Further opinion may be needed following completion of the development described above.

III.  Left Shoulder Disability

The Veteran contends that he suffers from a left shoulder disability resulting from an injury during his period of active duty in 2003.

The Veteran was provided with VA examination of his left shoulder in December 2008.  The Veteran reported stiffness, swelling, and constant aching pain without functional impairment.  He reported that he initially sprained his left shoulder approximately five years prior while doing Marine Corps Martial Arts Program training.  Examination of the shoulder at the December 2008 examination revealed full range of motion without pain, fatigue, weakness, lack of endurance or incoordination after repetitive motion.  An x-ray of the shoulder revealed a fragment of bone immediately cephalad to the distal end of the clavicle, noted as "probably an unfused apophyseal growth center."  The impression provided with the x-ray images was "essentially normal left shoulder."  The VA examiner provided a diagnosis of left-sided shoulder strain, currently resolved with no current residuals.  The Board interprets the notation of "left-sided shoulder strain" to refer to a diagnosis for the left shoulder at the time of injury, in approximately 2003, as opposed to a current diagnosis of left-sided shoulder strain, as the examiner immediately followed by noting that it had "resolved with no current residuals."  All that remains is the Veteran's subjective complaints regarding his symptoms, such as pain.

Pain alone, without a diagnosed or identifiable underlying condition, is typically not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that undiagnosed pain may be the basis of an award of compensation under 38 U.S.C. § 1117.  See Joyner v. McDonald, 2013-7126, 2014 WL 4473738 * 1 (Fed. Cir. Sept. 12, 2014).  The Veteran's service treatment and personnel records indicate that he had approximately 2.5 months of foreign service and entered Kuwait when ordered to active duty in support of Operation Desert Shield/Storm from January 1991 to May 1991.  Thus, the Veteran is a Persian Gulf War veteran for compensation purposes.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The Board is referring the issue of entitlement to service connection for undiagnosed illness under 38 U.S.C.A. § 1117 for initial adjudication.  As undiagnosed pain may be the basis of an award of compensation under 38 U.S.C. § 1117, the Board finds the issue of entitlement to service connection for a left shoulder disability to be inextricably intertwined with another matter being referred to the AOJ, and the issue must therefore be remanded for adjudication of the intertwined matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the claims are REMANDED for the following action:

1.  Issue notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014) which advises the Veteran of the criteria for service connection based on any periods of ACDUTRA or INACDUTRA in the reserves.  Advise the Veteran of the definitions of the types of service and the types of evidence he may submit to substantiate his claim for entitlement to service connection for hypertension based on such service. 

2.  Request verification of the dates of the Veteran's service in the United States Marine Corps Reserve from any appropriate source(s), to include verification of any periods of ACDUTRA and INACDUTRA which could qualify him for basic eligibility for Veterans benefits.  All requests and responses, positive and negative, should be associated with the claims file.  If feasible, summarize these findings and include a copy of that summary, along with all information and documents received, in the claims file.

3.  Ask the Veteran to identify the approximate earliest date of treatment and provide a release form for records of private treatment with Dr. Z with the RPMC facility.  It is noted that a July 2000 note written by Dr. Z indicates that the Veteran had been his patient for "a number of years" at that point.  After securing the Veteran's written authorization, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

(Note: The Board is using initials to protect the identity of the Veteran.  In all correspondence to the Veteran, the full name of the treatment provider and facility should be used in order to aid him in responding to the request.)

4.  After completing the above, schedule the Veteran for an examination with a suitably-qualified VA medical professional to assess the nature and etiology of obstructive sleep apnea present during the appeal period. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

The examiner should be provided with a summary of the Veteran's verified dates of active duty (with the Marine Corps and the Marine Corps Reserve where ordered to active duty via executive order) and active duty for training (ACDUTRA).

Thereafter, the examiner must provide an opinion as to whether the Veteran's current obstructive sleep apnea at least as likely as not (50 percent or greater probability) arose during or was caused by active duty or a period of ACDUTRA.

The examiner's attention is directed to a May 2013 lay statement from the Veteran's wife indicating that the Veteran began to snore after returning from Operation Desert Storm (during a period of active duty from January 1991 to May 1991), and has been extremely fatigued, had consistently elevated blood pressure, and has had increasingly loud snoring since that time.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  After completing parts 1-3, refer the Veteran's claims file to an appropriate medical professional (hereinafter "physician") for an opinion as to the etiology of his current hypertension.  The physician must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The physician must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

The physician should be provided with a write-up of the Veteran's verified dates of active duty (with the Marine Corps and with the Marine Corps Reserve where ordered to active duty via executive order), active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).

It is noted that the evidence of record at the time of this Remand demonstrates active duty in United States Marine Corps from September 1979 to September 1983 and June 2007 to January 2008, and active duty in the United States Marine Corps Reserve from January 1991 to May 1991, January 2003 to January 2004, and November 2005 to June 2006.

If, after review of the file, the physician determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The physician is to address the history of the nature and extent of the Veteran's hypertension.  The physician is to determine whether the currently-shown hypertension is related to any incident of the Veteran's military service, including during active duty, ACDUTRA, or INACDUTRA. 

The physician must consider all blood pressure readings and other pertinent clinical findings in the Veteran's service medical records, and comment on the clinical significance of, and treatment for, any atypical findings, to include whether they represented a normal variant.  The physician must identify the Veteran's various risk factors for the development of hypertension.

Based on the findings of the review of the medical evidence of record, as well as the Veteran's statements, the physician must render an opinion concerning the following:

 (a) When was the currently-diagnosed hypertension initially manifested?

 (b) Were there any signs or symptoms of hypertension noted during a period of active duty or ACDUTRA or within one year of separation from a period of active duty which were at least as likely as not (50 percent probability or greater) initial manifestations of hypertension?

* The examiner's attention is particularly directed to STRs from January 1991 and May 1992 recording instances of elevated blood pressure.  It is noted that the Veteran had a period of active duty which ended in May 1991.  

(The physician is not to limit his/her review to the specific evidence highlighted above).

(c) Was hypertension aggravated to any degree during any of the following periods of active duty: January 2003 to January 2004; November 2005 to June 2006; or June 2007 to January 2008.

(d) Was hypertension aggravated to any degree during any verified period of ACDUTRA?

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A complete rationale for all requested opinions must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  In such case, the physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician.

6.  Thereafter, review the requested medical reports to ensure responsiveness to, and compliance with, the directives of this remand and implement corrective procedures as needed.  

7.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the issues of entitlement to service connection for hypertension and sleep apnea in light of all additional evidence received.   If any of the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

8.  Adjudicate the referred issue of entitlement to service connection for undiagnosed illness under 38 U.S.C. § 1117.  The Veteran and his representative should be furnished notice of the determination and notice of appellate rights and procedures, including the need to file a timely notice of disagreement if the Veteran wishes to initiate an appeal from this determination.

9.  Thereafter, conduct any additional development deemed necessary and readjudicate the issue of entitlement to service connection for a left shoulder disability.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


